United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 7, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-40450
                          Summary Calendar



COY LYNN OWENS,

                                    Petitioner-Appellant,

versus

SUZANNE HASTINGS, Warden,

                                    Respondent-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                             (5:02-CV-67)
                         --------------------

Before JOLLY, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Petitioner-Appellant Coy Owens, federal prisoner # 04702-078,

appeals from the dismissal with prejudice of his 28 U.S.C. § 2241

petition.   Owens is currently serving a 210-month sentence on his

convictions for multiple counts of mail fraud, conspiracy to commit

mail fraud, aiding and abetting, and use of fire to commit a

felony.   Owens argues that the district court erred in determining

that his defective indictment claim did not meet the criteria for




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
bringing a claim pursuant to the “savings clause” of 28 U.S.C.

§ 2255.

     Owens’s reliance on Jones v. United States, 529 U.S. 848

(2000), and Neder v. United States, 527 U.S. 1 (1999), does not

satisfy the requirements for filing a 28 U.S.C. § 2241 petition.

See Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.

2001).    Owens’s arguments that the district court should have

transferred his 28 U.S.C. § 2241 petition to us for consideration

as a 28 U.S.C. § 2255 motion, and that the “savings clause”

constitutes a Suspension of the Writ, also fail.      See Reyes-

Requena, 243 F.3d at 901 n.19; Pack v. Yusuff, 218 F.3d 448, 452

(5th Cir. 2000).

     Owens has not briefed his arguments related to violations of

Accardi v. Shaughnessy, 347 U.S. 260 (1954), and the fair warning

doctrine.   Accordingly, these arguments are abandoned on appeal.

See Yohey v. Collins, 985 F.3d 222, 225 (5th Cir. 1993).      The

judgment of the district court is

AFFIRMED.




                                2